1                                                                  Honorable Christopher M. Alston
                                                          Hearing date: February 28, 2020; 9:30 a.m.
2                                   Hearing Place: Room 7206, 700 Stewart Street, Seattle, WA 98101
                                                   Responses due by: February 21, 2020; by 4:30 p.m.
3

4

5

6

7
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

9    In re:                                            )   Chapter 7
                                                       )   Bankruptcy No. 18-12299
10   JASON L. WOEHLER,                                 )
                                                       )   TRUSTEE’S MOTION FOR AN ORDER
11                   Debtor(s).                        )   AUTHORIZING SALE OF EQUITY IN
                                                       )   DEBTOR’S RESIDENCE BACK TO
12                                                     )   THE DEBTOR

13            COMES NOW the duly appointed trustee, Nancy James, through counsel, The Livesey Law

14   Firm, and Rory C. Livesey, and moves this court for entry of an order authorizing the trustee to sell

15   the equity in the debtor’s residence back to the debtor.

16            Among the assets listed on the debtor’s schedules is his residence located at 1920 A East

17   Spruce Street, Seattle, Washington 98122. The property is subject to the debtor’s $125,000 state

18   homestead exemption. Additionally, the property is subject to a deed of trust in favor of Mr. Cooper

19   for approximately $300,000. There is a small deed of trust in favor of Owen J. Wales for

20   approximately $4,000. A title report shows a judgment in favor of Russell Brandt in the amount of

21   $300,000. However, that judgment was not recorded as required to be an effective lien against

22   homesteaded property.

23            The trustee has been marketing the residence. The original list price was $595,000. The

24   trustee received an offer of $574,000. A sale at that price, assuming 10 percent costs of sale and the

25   estimated payoffs to the secured claims, would net the estate approximately $100,000. The debtor

     has offered to purchase any interest the bankruptcy estate has in the residence for $112,425. The

     TRUSTEE’S MOTION FOR AN ORDER
     AUTHORIZING SALE OF EQUITY IN                                           THE LIVESEY LAW FIRM
     DEBTOR’S RESIDENCE BACK TO                                              600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     THE DEBTOR - 200106aMot Page 1                                          (206) 441-0826
      Case 18-12299-CMA           Doc 164     Filed 01/30/20     Ent. 01/30/20 10:26:55       Pg. 1 of 2
1    trustee has determined that a sale to the debtor is in the best interest of the estate as it would net

2    more for the creditors than the pending offer. See Declaration of Nancy James.

3             The debtor has represented to the trustee that the funds used to purchase the equity came

4    from a friend and are not property of the estate. See Declaration of Jason Woehler. The funds are

5    in the trust account of the debtor’s attorney. Upon court approval and payment of the funds, the

6    trustee will abandon the estate’s interest in the property by filing a Notice of Abandonment with the

7    court.

8             WHEREFORE, the trustee prays for an order accordingly.

9             RESPECTFULLY SUBMITTED this 30th day of January, 2020.

10                                                  THE LIVESEY LAW FIRM

11
                                                           /S/ Rory C. Livesey
12
                                                    Rory C. Livesey, WSBA #17601
13                                                  Attorney for Nancy James, Trustee

14

15

16

17

18

19

20

21

22

23

24

25



     TRUSTEE’S MOTION FOR AN ORDER
     AUTHORIZING SALE OF EQUITY IN                                           THE LIVESEY LAW FIRM
     DEBTOR’S RESIDENCE BACK TO                                              600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     THE DEBTOR - 200106aMot Page 2                                          (206) 441-0826
     Case 18-12299-CMA           Doc 164      Filed 01/30/20     Ent. 01/30/20 10:26:55       Pg. 2 of 2
